 327 NLRB No. 781NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Charlie K. Kim, an individual d/b/a Statewide Enter-prises and International Brotherhood of Paint-ers and Allied Trades, Southern CaliforniaPainters and Allied Trades. Case 21ŒCAŒ32262December 31, 1998SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEOn July 31, 1998, the National Labor Relations Boardissued a Decision and Order,1 inter alia, ordering State-wide Enterprises, to offer reinstatement to and makewhole José Alcanzar and Cesar Mendez for loss of earn-ings and other benefits resulting from the discriminationagainst them in violation of the National Labor Relations
Act.A controversy having arisen over the liabilities arisingfrom the Board™s Order, on November 4, 1998, the Re-gional Director for Region 21 issued a compliance speci-fication and notice of hearing alleging the amounts dueunder the Board™s Order, and notifying Charlie K. Kim,an individual d/b/a Statewide Enterprises (the Respon-dent) that it should file a timely answer complying withthe Board™s Rules and Regulations.  Although properly
served with a copy of the compliance specification, the
Respondent failed to file an answer.2On December 9, 1998, the General Counsel filed withthe Board a Motion for Summary Judgment, with exhib-its attached.  On December 14, 1998, the Board issued anorder transferring the proceeding to the Board and a No-tice to Show Cause why the motion should not begranted.  The Respondent again filed no response.  Theallegations in the motion and in the compliance specifi-cation are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answerwithin 21 days from service of a compliance specifica-tion.  Section 102.56(c) of the Board™s Rules and Regu-lations states:If the respondent fails to file any answer to the specifi-cation within the time prescribed by this section, theBoard may, either with or without taking evidence in
support of the allegations of the specification and with-                                                       1 325 NLRB No. 227 (not included in Board volumes).2 Although it appears that no further reminder letter was sent to theRespondent, this does not warrant denying the General Counsel™s Mo-tion for Summary Judgment.  See, e.g., Superior Industries, 289 NLRB834, 835 fn. 13 (1988).out further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropri-ate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, despitehaving been advised of the filing requirements, has failed
to file an answer to the compliance specification.  In the
absence of good cause for the Respondent's failure to file
an answer, we deem the allegations in the compliance
specification to be admitted as true, and grant the Gen-eral Counsel™s Motion for Summary Judgment.  Ac-cordingly, we conclude that the net backpay due the dis-criminatees is as stated in the compliance specificationand we will order payment by the Respondent of thoseamounts to José Alcanzar and Cesar Mendez, plus inter-est accrued on those amounts to the date of payment.FINDINGS OF FACTAt all material times, Statewide Enterprises has been asole proprietorship owned and operated by Charlie K.Kim (Kim).At all material times, Statewide was operated as apainting contractor, with an address of 434 W. ColoradoBlvd., #200, Glendale, California and has operated under
California Contractors State License Board #360371.We find that it is appropriate in these circumstances tohold Kim and Statewide, individually and collectively,liable for complying with the Board™s Order as enforced
in this decision.ORDERThe National Labor Relations Board orders that theRespondent, Charlie K. Kim, an individual d/b/a State-wide Enterprises, Glendale, California, its officers,agents, successors, and assigns, shall make whole the
individuals named below, by paying them the amounts
following their names, plus interest and minus tax with-holdings required by Federal and state laws:José Alcanzar$6,013.30Cesar Mendez  7,323.84TOTAL            $13,337.14Dated, Washington, D.C.  December 31, 1998Sarah M. Fox                                MemberPeter J. Hurtgen,                           Member
J. Robert Brame III,                  Member(SEAL)          NATIONAL LABOR RELATIONS BOARD